Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 06, 2021

The Court of Appeals hereby passes the following order:

A22D0065. TIMOTHY LITTLEJOHN v. SYLVIA GOLDMAN.

      Inmate Timothy Littlejohn sought to proceed in forma pauperis and file a pro
se complaint against Sylvia Goldman. On August 2, 2021, the trial court entered an
order denying the filing of the complaint, pursuant to OCGA § 9-15-2 (d), on the
basis that the pleadings showed such a complete absence of any justiciable issue of
law or fact that it could not be reasonably believed that the court could grant relief
against any party named in the pleadings. On September 20, 2021, Littlejohn filed
this application for discretionary appeal. We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35
are jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Crosson v. Conway, 291 Ga. 220, 220 (1) (728 SE2d 617)
(2012); Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Littlejohn filed
this application 49 days after entry of the order he seeks to appeal. Accordingly, the
application is untimely and is hereby DISMISSED for lack of jurisdiction.1



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/06/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
         To the extent Littlejohn claims that the untimeliness of his application should
be excused because he allegedly did not receive proper notice of the entry of the trial
court’s order, such a claim is unavailing for several reasons. First, although Littlejohn
asserts that the order has a “time stamp” of July 16, 2021, the record does not support
this assertion, as the date above the trial court judge’s signature on the order is July
30, 2021. Second, Littlejohn apparently signed his application on August 12, 2021,
indicating that he promptly received notice of the entry of the order. Third, if notice
of the entry of an appealable order is not given, the losing party’s remedy is to file a
motion to set aside, and the trial court should grant the motion and re-enter the order,
whereupon the time to appeal would begin to run again. See Syed v. Merchant’s
Square Office Buildings, LLC, 354 Ga. App. 365, 366-367 (841 SE2d 8) (2020).